DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant has elected Claims 10-18, 20 and withdrawn remaining claims in a response to a restriction/election requirement mailed 2/22/2022. However, such elected claims are dependent on claims that have been withdrawn, thus all elected claims improperly depend on withdrawn claims. Applicant must amend the elected claims to include the limitations of the claims on which they depend in order for such claims to be considered allowable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to the process of using without the disclosure of the required steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites an application of a silica aerogel powder prepared by the preparation method according to claim 10 in the preparation of insulating materials. Given the lack of disclosed steps in such application, the claim is rendered indefinite as a claim involving the use of a product. Attempts to claim a process without setting forth any steps involved in the process raise an issue of indefiniteness, and as such Claim 20 is considered indefinite.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application identified by the examiner during search is Zhou et al (WO2018049965A1), referred to herein as ‘Zhou’. Zhou teaches a method for quickly preparing an aerogel by using a microemulsion as a precursor, comprising: 1. measuring off a specific water-soluble silicon source to prepare a quantitative aqueous solution, adding a specific amount of surfactant and co-surfactant, and fully dissolving; 2. measuring off a specific active organic silicon compound and an auxiliary oil phase, adding into the aqueous solution, and stirring at a high speed for a period to form a semi-transparent, uniform, and stable mixed 
The prior art does not disclose or suggest any such limitation in Claims 10-18, which are drawn specifically to mixing an emulsion system with sodium trimethylsilanolate solution and aqueous inorganic acid solution for first-order reaction, then mixing with water, sodium trimethylsilanolate solution in tetrahydrofuran (THF), and organic fatty acid in petroleum ether for second-order reaction. While the prior art does disclose the preparation of microemulsions using surfactant and cosurfactant, an oil phase, and stirring, there is no disclosure of the use of sodium trimethylsilanolate solution and aqueous inorganic acid solution for first-order reaction, nor is there any further treatment of the created microemulsion besides an aging step to form a gel involving an acid or base catalyst and a supercritical drying step. Therefore, the matter in Claims 10-18 is considered by the examiner to be novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736